Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a method for manufacturing sausage products by means of co-extrusion, wherein the method comprises the following steps: 
providing a food dough; 
providing a viscous paste; 
co-extruding the food dough and the viscous paste into a co-extruded product with a core of the food dough enclosed by a casing formed by the viscous paste; 
guiding the co-extruded product through a fixing bath of an ion-containing liquid wherein cohesion of the co-extruded product increases; 
wherein within 20 seconds following the step of co-extrusion of the co-extruded product, the co-extruded product is heated with the ion-containing liquid of the fixing bath, the ion-containing liquid of the fixing bath having a temperature range of at least 48° C and lower than 85° C;
wherein a residence time of the co-extruded product in the fixing bath is greater than 0.1 and less than 240 seconds; 
subdividing the co-extruded product into sausage products; 
cooking the sausage products in a heating bath; and 
wherein, after the co-extruded product is heated with the ion-containing  liquid of the fixing bath, the method further comprises cooling the co-extruded product in an ion-containing liquid of a cooling bath to a temperature of  7° C or lower. 

 providing a food dough, providing a viscous paste, producing by means of co-extrusion a sausage strand with a core of the food dough enclosed by a casing of the paste, immersing the co-extruded product with a liquid which increases the strength of the skin, bringing the co-extruded product into contact with a salt solution in order to gelate or precipitate the skin. Bontjer et al discloses heated liquid which increases the strength of the skin. Bontjer et al discloses contacting the co-extruded product with heated liquid which increases the strength of the skin right after the step of co-extrusion. Bontjer does not specify a time between co-extrusion and immersion in the heated liquid (salt solution). 
In summary, Bontjer et al discloses a method for manufacturing co-extruded sausage products by providing a food dough; providing a viscous paste; producing by means of co-extrusion a sausage strand with a core of food dough enclosed by a casing of the paste; guiding the sausage through a fixing bath right after extrusion which also effects the heating of the sausage, whereby the cohesion of the sausage increases.
 Bontjer et al is silent as to the subdivision of the sausage strand into sausage products. Another prior art reference to Van den Dungen et al (WO 00/44233) was introduced as a teaching of an apparatus with a separating device for the separating of the string of food into separate units which is placed in front of the transporting device 
Bontjer et al is silent as to the cooling in the cooling bath. Another prior art reference to Ebinger (DE 102011010267 A1) was introduced as a teaching of cooling of sausages in a cold water bath.
Even with the combined teachings of Bontjer, Van den Dungen, and Ebinger, there is no teaching or suggestion that would lead a skilled artisan to make the specific modification of a fixing bath followed by a heating bath followed by an ion-containing cooling bath, as the claimed process steps and conditions vary from the heat bath conditions of Bontjer in ways that neither 
Claims 1, 3-5, 9, 11-12, 16-17, 19 and 21-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VERA STULII/            Primary Examiner, Art Unit 1791